 1
 2
                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
 3                                                                EASTERN DISTRICT OF WASHINGTON


 4                                                                Aug 14, 2019
                                                                       SEAN F. MCAVOY, CLERK
 5
 6                        UNITED STATES DISTRICT COURT
 7                      EASTERN DISTRICT OF WASHINGTON
 8
 9
10 TOM SHIREY,                                 No. 2:19-cv-00114-SAB
11          Plaintiff,

12                v.                           ORDER DENYING MOTION TO
13 PORTFOLIO RECOVERY                          DISMISS
14 ASSOCIATES, LLC, a Virginia
15 corporation,
16              Defendant.
17        Before the Court is Defendant’s Motion to Dismiss, ECF No. 3. The motion
18 was heard without oral argument. Defendant requests the Court dismiss Plaintiff’s
19 claims for violations of the Fair Debt Collection Act, arguing that Plaintiff’s action
20 is time-barred. Plaintiff responds that tolling under American Pipe is appropriate,
21 due to the filing of a substantially similar class action, Bereket v. Portfolio
22 Recovery Associates, LLC, 17-cv-0812, RSM (W.D. Wash. 2018). Defendant
23 argues that Plaintiff cannot avail himself of American Pipe because Plaintiff was
24 not a member of the Bereket class. The issue before the Court is: Does American
25 Pipe tolling apply to an individual action where the Plaintiff’s cause of action was
26 substantially similar to the class complaint, but due to the narrow proposed
27 definition of the class, Plaintiff was not a putative class member?
28

     ORDER DENYING MOTION TO DISMISS Ԅ 1
 1                              FACTUAL BACKGROUND
 2         The Bereket complaint was filed on May 24, 2017. In the complaint, the
 3 proposed class consisted of Washingtonians who received a collection letter from
 4 Defendant regarding a time-barred debt which failed to inform the debtor that
 5 partial payment may restart the statute of limitations, where the dunning letter was
 6 sent no earlier than a year before the class complaint was filed, and no later than
 7
     21 days after the filing of the complaint. ECF No. 4, at 11.
 8
           The collection letter sent to Plaintiff was sent on February 23, 2018, much
 9
     more than 21 days after the filing of the Bereket complaint. Thus, Plaintiff was not
10
     a putative class member as the proposed class was defined in the Bereket
11
     complaint. However, when Bereket moved for class certification, on January 19,
12
     2018, the proposed class had changed. ECF No. 7-1 at 8.
13
           The proposed class at that time was limited to individuals who were sent a
14
     specific collection letter (labeled 47M2), regarding a debt that originated from an
15
     obligation to Bank of America, where the collection letter was sent from May 24,
16
     2016, to the date of the motion for class certification. Id.
17
           Under the new proposed class definition, Defendant was not a member,
18
     because the collection letter sent to Plaintiff had a different label, was due to a
19
     debt that originated from a different bank, and the letter was sent after the date the
20
     motion for class certification was filed.
21
22         The motion for certification was struck, with leave to amend, on March 27,

23 2018. ECF 7-2 at 9. A second motion for class certification was filed on July 17,
24 2018, which had the same definition of a proposed class as the January 19, 2018
25 motion. ECF 7-5 at 8.
26      The timeline in this case is crucial. The dunning letter was sent to Plaintiff
27 on February 23, 2018. At that time, the first Bereket motion for class certification
28 was pending. Had Plaintiff reviewed the complaint in Bereket, he would have

     ORDER DENYING MOTION TO DISMISS Ԅ 2
 1 reason to believe that even if he wasn’t a member, he could have moved to
 2 intervene under rule 24 due to the common nexus of law and fact. He also would
 3 have noticed that the proposed class had changed from the original complaint to
 4 the motion of class certification, but that the proposed plaintiffs in both definitions
 5 were sent collection letters from Defendant, for stale debts, without a notice that
 6 partial payment on the stale debt could refresh the statute of limitations.
 7
          On March 27, 2018, the first Bereket motion to certify was struck. From the
 8
   date of March 27, 2018 until July 17, 2018, the operative definition of the class
 9
   was the definition contained in the class complaint. That definition lacked the
10
   requirements that the original debtor be Bank of America, or that the dunning
11
   letter be labeled 47M2. While it contained the temporal limitation that the
12
   collection letter be sent before June 14, 2017, Plaintiff could have inferred that the
13
   second motion to certify would extend that temporal window, just as the first
14
   motion did.
15
                                        ANALYSIS
16
          In American Pipe & Construction Company v. Utah, 414 U.S. 538 (1974),
17
   the Supreme Court held that if the statute of limitations expires during the
18
   pendency of a class action, “the commencement of the original class suit tolls the
19
   running of the statute for all purported members of the class who make timely
20
   motions to intervene after the court has found the suit inappropriate for class
21
22 action status.” Id. at 553-54. In Crown, Cork & Seal Company v. Parker, 462 U.S.
23 345 (1983), the Supreme Court expanded on its opinion in American Pipe, ruling
24 that tolling is appropriate not only where plaintiffs sought to intervene in a class
25 action, but also where they sought to file an entirely new action as individual
26 plaintiffs. Id. at 349-50, 353-54.
27        The purpose of American Pipe and Crown, Cork & Seal tolling is to limit
28 unnecessary intervention by unnamed putative class members, or secondary

     ORDER DENYING MOTION TO DISMISS Ԅ 3
 1 individual suits. American Pipe, 414 U.S. at 553. Courts have held that American
 2 Pipe tolling applies not only to identical claims, but substantially similar ones,
 3 where the class complaint puts the Defendant on notice that the conduct could be
 4 the source of litigation. Hatfield v. Halifax PLC, 564 F.3d 1177, 1188 (9th Cir.
 5 2009); Tosti v. City of Los Angeles, 754 F.2d 1485, 1489 (9th Cir. 1985). This
 6 makes sense, because one of the purposes of American Pipe is to avoid
 7
   unnecessary intervention, and the standard for intervention is not identicality of
 8
   issues, but common questions of law or fact. See FRCP 24.
 9
          Further, in this case, it was not clear that Plaintiff would not have been a
10
   member of the class from the period of March 27, 2018 until November 30, 2018,
11
   the period from when the first motion to certify was struck till when the second
12
   motion to certify was granted. Defendant was objecting to certification in part
13
   because of the narrowing of the class by the identity of the debtor and labeling of
14
   the collection letter, the very limitations that make Plaintiff not a member of the
15
   Bereket class. During this 8-month window, Plaintiff might have intervened, and
16
   sought a more expansive class definition. Requiring plaintiffs to intervene in order
17
   to seek inclusion in a class to preserve their American Pipe tolling would lead to
18
   the very multiplicity of intervenors and actions that American Pipe sought to curb.
19
          The purpose of Rule 23 is to promote judicial efficiency by allowing for
20
   representative actions while protecting individual interests. Courts are given broad
21
22 authority in defining classes, to ensure adequate representation and avoid potential
23 class conflicts. See FRCP 23(d). As a result, the contours of a proposed class
24 remain nebulous throughout the maintenance of the class action, but in particular,
25 during the period between the filing of the complaint and an order granting or
26 denying certification.
27 //
28 //

   ORDER DENYING MOTION TO DISMISS Ԅ 4
 1                                       CONCLUSION
 2         In keeping with American Pipe, the statute of limitations is tolled for
 3 Plaintiff during the pendency of the Bereket class action. Accordingly, the motion
 4 to dismiss is denied.
 5
           IT IS HEREBY ORDERED:
 6
           1. Defendant’s Motion to Dismiss, ECF No. 3, is DENIED.
 7
           2. Defendant SHALL SERVE AND FILE any answer to Plaintiff’s
 8
     Complaint no later than ten (10) days from the date of this Order.
 9
           IT IS SO ORDERED. The District Court Clerk is hereby directed to enter
10
     this Order and provide copies to counsel.
11                DATED this 14th day of August 2019.
12
13
14
15
16
17
18                          Stanley A. Bastian
                        United States District Judge
19
20
21
22
23
24
25
26
27
28

     ORDER DENYING MOTION TO DISMISS Ԅ 5
